FILED
                             NOT FOR PUBLICATION                            NOV 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN KEITH RICHARDSON,                          No. 11-55902

               Plaintiff - Appellant,            D.C. No. 5:11-cv-00420-UA-AGR

  v.
                                                 MEMORANDUM *
FRANCISCO QUINTANA, Warden; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Federal prisoner Bryan Keith Richardson appeals pro se from the district

court’s order denying his motion to proceed in forma pauperis in his action brought

under Bivens v. Six Unknown Names Agents of Federal Bureau of Narcotics, 403


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 388 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990), and we

affirm.

      The district court did not abuse its discretion by denying Richardson’s

motion to proceed in forma pauperis because the complaint shows that the action is

without merit. See id. at 616-17; see also Sandin v. Conner, 515 U.S. 472, 475-76,

486 (1995) (prisoner has no due process right to present witnesses at prison

disciplinary proceeding where no atypical hardship imposed).

      Richardson’s contention that the district court failed to construe his

complaint as a Bivens action is unpersuasive.

      AFFIRMED.




                                          2                                     11-55902